MEMORANDUM OPINION


No. 04-04-00522-CV
IN RE Rodolfo MCGRAW-RAMIREZ, Jr. 
Original Mandamus Proceeding (1)

PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	November 3, 2004
PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT
 
	On December 11, 2002, relator filed a "Motion Requesting Court to Issue Writ of Habeas
Corpus Ad Prosequendum For Disposition of Pending Indictment, or In The Alternative, Dismissal
Of The Indictment" with the trial court clerk.  On July 21, 2004, relator filed his "Petition for Writ
of Mandamus", asking this court to direct the trial court to rule on his motion.  We subsequently
requested a response from the respondent.  On October 14, 2004, respondent filed a Supplemental
Response to Relator's Petition, in which respondent stated that, on September 10, 2004, relator and
the State of Texas entered into a plea agreement that was accepted by the court.  Accordingly,
relator's Petition for Writ of Mandamus is DISMISSED AS MOOT.  
	No costs shall be assessed against relator because he is indigent.
							PER CURIAM
1.   This proceeding arises out of Cause 00-CR-113, styled The State of Texas v. Rodolfo McGraw-Ramirez, pending
in the 381st Judicial District Court, Starr County, Texas, the Honorable John A. Pope, III presiding.